Citation Nr: 0921044	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran had active service from September 1970 to August 
1974, to include a tour of duty in the Republic of Vietnam 
from February 3, 1972, to November 27, 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied the above claim.

This matter was previously before the Board in June 2007, at 
which time it was remanded for additional development.  It is 
now returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In June 2007, the Board remanded the Veteran's claim, in 
pertinent part, to obtain additional VA outpatient treatment 
records.  While the Board identified VA that records were to 
have been obtained from the VA Medical Center in New Orleans, 
Louisiana, and from the Baton Rouge Outpatient Clinic, it did 
not specify that records should also have been obtained from 
the Baton Rouge Vet Center for identified treatment of the 
Veteran.  As such, the Board finds that the claim must be 
remanded to obtain such records of treatment which have been 
identified by the Veteran in this matter.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2008).

Additionally, in April 2007 and August 2007, the RO sent 
letters to the Veteran at his last known address asking that 
he provide additional details of his claimed in-service 
stressors.  The Veteran did not respond.  Records from the 
Southeast Louisiana Veterans Health Care Systems dated in 
September 2007, however, reveal the Veteran was found to be 
homeless, and that he had been so for at least one month but 
less than six months.  He was awarded a Health Care For 
Homeless Veterans grant.  It is, therefore, unclear whether 
the Veteran ever received the aforestated letters from the 
RO.

It is the responsibility of Veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  This includes keeping 
VA informed of their latest address.  Nevertheless, VA should 
make another attempt to ask the Veteran to provide sufficient 
information about his claimed in-service stressors in order 
that a meaningful search to verify them could be undertaken.

In this regard, the Veteran had previously related that he 
had been exposed to constant mortar and rocket attacks while 
stationed in Da Nang, Vietnam.  He described a rocket attack 
and resulting fire that damaged the Base Exchange, which had 
been across the street from his barracks.  He added that the 
building had burned all night while one hundred rockets 
launched all day.  He reiterated that he had constantly 
feared for his life.  In attempting to obtain additional 
stressor information from the Veteran, he should be directed 
to provide an estimate as to the date on which the rocket 
attack occurred within a sixty day range, if possible.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall attempt to obtain 
the Veteran's treatment records from the 
Baton Rouge, Louisiana, Vet Center.  All 
records obtained should be associated 
with the Veteran's claims file.  If no 
such records are located or available, 
that should be documented in the 
Veteran's claims file.
 
2.  The RO/AMC should undertake 
appropriate action  to verify the 
Veteran's current mailing address.  The 
RO should document in the claims file 
all requests and responses in this 
regard.  Special care should be taken 
to ensure that all correspondence is 
sent to the Veteran's correct, current 
address.  

Thereafter, the Veteran should, once 
again, be asked to specify, in as 
detailed a fashion as possible, the 
circumstances surrounding the claimed 
stressor incident(s) which reportedly 
occurred in Vietnam.  He should 
specify, to the extent possible, the 
location and date of each event 
identified (within a 60 day period), 
the unit to which he was assigned at 
the time, and the full names of other 
individuals participating, if known, in 
addition to any other identifying 
information which may be relevant.  The 
Veteran should be informed that the 
information is necessary to obtain 
supportive evidence, and that failure 
to respond may result in an adverse 
determination.  The Veteran's response 
should be associated with his claims 
file. 

3.  The RO/AMC shall then prepare a 
summary of all of the claimed 
stressors, to include the claimed 
rocket attack that destroyed the Base 
Exchange at Da Nang Air Force Base 
while he was stationed there (note that 
the Veteran contends the rocket attack 
occurred between February 3, 1972, and 
November 27, 1972).  The summary should 
include as much detail as possible 
regarding each alleged event.  The 
summary, together with a copy of the 
Veteran's DD Form 214, and all other 
necessary documents, including a copy 
of the Veteran's service personnel 
file, should be sent to the United 
States Army and Joint Services Records 
Research Center (JSRRC) in an effort to 
verify his claimed stressors.

4.  If it is determined that the 
Veteran was exposed to stressors in 
service, the RO/AMC shall arrange for 
the Veteran to be scheduled for a VA 
psychiatric examination.  The entire 
claims file, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to the 
examination. 

The verified stressor or stressors 
should be identified to the VA 
examiner, and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the Veteran 
currently has PTSD as a result of his 
period of active service.

The examiner is to be requested to 
review the previous and current 
psychiatric findings to obtain a true 
picture of the nature of the Veteran's 
psychiatric disorder and provide 
diagnoses of all current psychiatric 
disorders found on examination, to 
include whether he has PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found 
to be established and found to be 
sufficient to produce PTSD by the 
examiner.

The report of examination should 
include a complete rationale for all 
opinions expressed.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required by 
the VCAA.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

6.  The RO/AMC will then readjudicate 
the Veteran's claims, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case containing notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board.  The Veteran need take no action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




